Citation Nr: 0413742	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-01 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


REMAND

The veteran had active duty from April 1945 to September 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In February 2003, the veteran had a Videoconference hearing 
before the undersigned in lieu of an in-person hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part."

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice requirement of the VCAA must 
notify the claimant of any evidence that is necessary to 
substantiate the claim, which evidence VA will attempt to 
obtain and which evidence the claimant is responsible for 
producing, and request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002)

In a letter dated in January 2001, VA informed the veteran 
that it was going to reconsider his claim (since it was 
denied previously as not well grounded) in accordance with 
the VCAA.  The veteran was informed of the medical evidence 
needed to substantiate his claim.  However, the letter failed 
to delineate VA's and the veteran's duties and 
responsibilities in the development of evidence or that he 
should submit any evidence in his possession as required by 
the VCAA.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran has asserted that he had rheumatic fever 
when he was 12 years old and that his current heart disorder 
pre-existed active service and was aggravated by the service.  
The service medical records show that he did not report any 
history of rheumatic fever on induction examination in April 
1945.  A May 20, 1945  entry indicates that the veteran 
reported that he had rheumatic fever as a child and 
examination showed no cardiac enlargement and no thrill or 
murmurs were heard.  Heart rhythm was regular.  The diagnosis 
was acute nasopharyngitis.  A May 20, 1945 progress note 
noted a history of rheumatic fever and apical systolic blow 
was noted.  The impression included rule out rheumatic fever.  
A May 1945 electrocardiograph report noted mild sinus 
arrhythmia and the interpretation was essentially normal ECG.  
On discharge examination in September 1946, the 
cardiovascular system was reported as normal.  Review of the 
record indicates that the veteran should be afforded a VA 
examination for the purpose of determining the current 
diagnosis and etiology of the claimed heart condition.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  In particular, the 
RO should provide notice to the veteran 
of (1) the information and evidence not 
of record that is necessary to 
substantiate the claim; (2) the 
information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant 
is to provide any evidence in his 
possession that pertains to the claims 
for service connection for a coronary 
artery disease.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess records pertinent to his 
claim.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folder, all records noted by the 
veteran that are not currently on file.

3.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After the above development has been 
completed, the veteran should be afforded 
a VA cardiology examination to determine 
the nature and etiology of the veteran's 
heart disability.  Such tests as the 
examiner deems necessary should be 
performed.  The claims folder must be 
made available to the examiner for review 
before the examination.  The examiner 
should set forth a diagnosis for any 
currently found disability of the heart.  
The examiner should review the record, 
including the service medical records, 
and provide an opinion as to whether it 
is at least as likely as not that any 
currently diagnosed heart disorder pre-
existed the veteran entrance into active 
service and, if so, whether it was 
aggravated by his active service.  If the 
examiner determines that the current 
heart disorder did not pre-exist active 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current heart 
disorder had its onset during the 
veteran's active service and/or is 
related to an in-service disease or 
injury.

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
requisite period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



		
	K.J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


